DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 10-19 objected to because of the following informalities:  The preamble of claims 10-19 should say - - method of using a shoe insert - - instead of “ method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (PGPUB US 20100018074). With respect to claims 1-2, 5, 7 and 9, Green discloses a shoe insert (partial insole 100, see figure 10) comprising; a central section (110, see figure 10); a top section (112); and a bottom section (114); wherein the central section (110, the partial insole includes  by cutting along a first marking of the second plurality .
Claim(s) 1-3, 7-8, 10-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Siesel (US 5,842,292). With respect to claims 1-3 and 7-8, Siesel discloses shoe insert (insert 10, see figure 2) comprising; a central section (where reference no. 24 is pointing to in figure 2); a top section (lateral edge 18); and a bottom section (lateral edge 18); wherein the central section is connected to the top and bottom sections so that the central section is between the top and bottom sections; wherein the top and bottom sections are configured to be mirror images of each other (edges 16, 18 are preferably in the form of rounded corners); and wherein the central section is configured to be smaller than either the top or bottom sections (narrow central portion between two enlarged lateral portions, see figure 2); wherein the shoe insert has a first surface (The insert 10 comprises an inner, heel-engaging surface 20 and an outer, shoe engaging surface 22, i.e. inner surface) and an opposing second surface (outer surface); 
the top section and the bottom section are both curved in the same direction (see figures 1-2); wherein the shoe insert is flexible (material of insert is desirably is resilient or pliable enough so that the insert may be shaped to conform to the configuration of the interior of the shoe) and is configured to fold into a state in which the top section is attached to a left inside panel of a shoe, the bottom section is substantially parallel to the top section and is attached to a right inside panel of the shoe, and the central section is substantially perpendicular to the top and bottom sections and is attached to an inner heel wall of the shoe (see figure 1).
	With respect to claims 10-13 and 17-18, Siesel a method of using an insert comprising: inserting a shoe insert (insert 10, see figures 1-2) into a shoe so that a top section (lateral edge 18) of the shoe insert is adjacent to a left inside panel .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siesel in view of Glaze et al. (Pub. No. US 2018/0116338). Glaze et al. discloses all the limitations of the claims except for plurality of markings, wherein the markings are numbers. Siesel discloses an insert wherein indicia/markings/numbers 226 (see figure 1B) may be used to help a user cut the insole to a specific size. Insole 10 may also include size indicia such as toe indicia 46, first side indicia 48, second side indicia 50, and heel indicia 52. These indicia may be used by a user to trim insole 10 in order to have it fit within an open toe style shoe and to adjust insole 10 to the particular shape of the user's foot. When trimmed, indicia 46, 48, 50, and 52 may indicate cutting through support structures 40, comfort structures 42 and gripping structures 50 in order to better size insole 10 to the shoe and user's foot. Therefore, it would have been obvious to one of ordinary skill in the art to provide marking that are numbers as claimed and as taught by Glaze et al. to the insert of Siesel to be used to help a user cut the insole to a specific size.
With respect to claims 5-6 and 15-16, the combination of Siesel and Glaze et al. discloses wherein the top section has a first plurality of markings (indicia 226); and the bottom section has a second plurality of markings which are a mirror image of the first plurality of markings; and wherein the shoe insert has a length from a first end to a second end, and wherein the shoe insert is configured so that cutting off a portion at the first end by cutting along a first marking of the first plurality of markings and cutting off a portion at the second end by cutting .
	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siesel. Siesel as described above discloses all the limitations of the claims except for the removable protective film covering being a first, second and third protective covering. Siesel discloses that the adhesive is being covered by a release layer 46 that is removed to expose the adhesive and secure the insert to a shoe. It would have been obvious to one of ordinary skill in the art to make the releasable layer as three separated layers so that each of the layers can be removed separately for ease of installation while avoiding the adhesive to stick to itself. 
	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siesel in view of Mancini et al. (Pub. No. US 2016/0183635). Siesel as described above discloses all the limitations of the claims except for there is a protruding ridge on a surface of the shoe insert near an edge of the shoe insert. Mancini et al. discloses an insert comprising a ridge/contact member in the form of a bulbous rim or ridge 40 (see figures 5 and 7) that extends across the back .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are inserts analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
08/18/2021